FILED
                             NOT FOR PUBLICATION                              JAN 10 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SALVADOR SOLIS,                                   No. 10-17083

               Plaintiff - Appellant,             D.C. No. 1:05-cv-00345-JMR

  v.
                                                  MEMORANDUM *
McKESSEN,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                      John M. Roll, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Salvador Solis, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging retaliation and

excessive force. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003) (failure to exhaust

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
administrative remedies); Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir. 1994) (per

curiam) (summary judgment). We may affirm on any ground supported by the

record, Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d

1064, 1076-77 (9th Cir. 2003), and we affirm.

      To the extent that Solis claimed that McKessen retaliated against him for

exercising his First Amendment rights by slamming a cell door on his finger and

calling him a “rat” or “snitch” in front of other inmates, the district court properly

dismissed the retaliation claim because Solis failed to exhaust his administrative

remedies. See Morton v. Hall, 599 F.3d 942, 946 (9th Cir. 2010) (discussing the

level of factual specificity required in a grievance to establish exhaustion of an

inmate’s administrative remedies).

      To the extent that Solis exhausted claims raised in his amended complaint

concerning allegedly retaliatory harassment by McKessen, dismissal was proper

because Solis failed to raise a genuine dispute of material fact as to whether

McKessen’s actions chilled his First Amendment rights. See Rhodes v. Robinson,

408 F.3d 559, 567-69, n.11 (9th Cir. 2005) (listing the five elements of a retaliation

claim and discussing the chilling element).

      Summary judgment was proper as to Solis’s excessive force claim because

Solis failed to raise a genuine dispute of material fact as to whether McKessen used


                                           2                                     10-17083
more than de minimis force. See Hudson v. McMillian, 503 U.S. 1, 10 (1992)

(“The Eighth Amendment’s prohibition of cruel and unusual punishments

necessarily excludes from constitutional recognition de minimis uses of physical

force, provided that the use of force is not of a sort repugnant to the conscience of

mankind.” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Solis’s request for

additional discovery because Solis failed to satisfy the requirements of Fed. R. Civ.

P. 56(d). See Tatum v. City & County of San Francisco, 441 F.3d 1090, 1100 (9th

Cir. 2006) (setting forth standard of review and requirements under former Fed. R.

Civ. P. 56(f)); see also King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se

litigants must follow the same rules of procedure that govern other litigants.”).

      The district court did not abuse its discretion by denying Solis’s motions for

appointment of counsel because Solis failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and “exceptional circumstances” requirement).

      Solis’s remaining contentions are unpersuasive.

      We do not consider Solis’s contentions raised for first time on appeal. See

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.


                                           3                                    10-17083